DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Title of Invention Is Not Descriptive
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment. See MPEP § 1302.04(a).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 states: “wherein the spur gears are configured to drive the second cutting member of the lateral cutterbar section by being driven by the drive assembly accommodated in the cutterbar.”  It appears from a review of the specification and drawings that the drive output for the cutting members is drive shaft 16 of the joint and drive assembly.  It is therefore unclear how the drive assembly of the cutterbar drives the lateral cutterbar section as drive shaft 16 is located between the two.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geng (DE 202015106396).
Regarding claim 1, Geng discloses a mowing machine (1) comprising: a cutterbar having a longitudinal extension oriented transverse to a travel and working direction of the mowing machine (Figure 1 shows a cutterbar with cutting units 5), the cutterbar comprising a first end and a second end spaced apart from each other in a direction of the longitudinal extension (First end a distal end and the second end adjacent support unit 3); first cutting members rotatably mounted and supported on a top side of the cutterbar and configured to be rotatably driven about an approximately vertical axis, respectively, by a drive assembly accommodated within the cutterbar (Figure 1 shows that cutter units 5 form a typical cutterbar as known in the art); a joint and drive assembly connected to the first end of the cutterbar (Axis 8 forms a pivotal joint of an upper drive assembly); a lateral cutterbar section connected to the joint and drive assembly and comprising a second cutting member configured to be driven by the joint and drive assembly (Figures 1 and 2 show a lateral section that pivots in and out); wherein the joint and drive assembly is comprised of a first holding element and a second holding element, wherein the first and second holding elements are mounted relative to each other such that a pivot movement of the lateral cutterbar section in a cutterbar plane of the cutterbar is enabled; wherein the first holding element is arranged in a first plane and the second holding element is arranged in a second plane, wherein the first and second planes are positioned at a minimal spacing above each other (See annotated figure 1 below).

    PNG
    media_image1.png
    214
    513
    media_image1.png
    Greyscale

Annotated figure 1

	Geng is considered to meet the claim limitations, however it is noted that the claim limitation: “a drive assembly accommodated within the cutterbar” is not specifically disclosed by Geng. 
	As noted in the rejection above, the cutterbar is considered to be old and well known in the art.  Examiner takes official notice that it is old and well known to use a geared drive assembly within the cutterbar to drive above cutters.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed for the cutterbar of Geng to function similarly.  


Regarding claim 2, Geng discloses wherein the lateral cutterbar section in a working position thereof is aligned with the cutterbar (Figure 1).

Regarding claim 3, Geng discloses wherein the first cutting members of the cutterbar include outer cutting members arranged at the first end, wherein the lateral cutterbar section in a transport position is arranged at least approximately behind the outer cutting members of the cutterbar, viewed in the travel and working direction (Geng discloses forward or reward rotation.  Page 3 of translation lines 27-29).

Regarding claim 4, Geng discloses wherein the first holding element is connected to the cutterbar (via internal drive elements as is known in the art) and the second holding element is connected to the lateral cutterbar section (See annotated figure above, the second holding element directly supports the lateral section), wherein the first and second holding elements are pivotably connected to each other at a joint location (8) of the joint and drive assembly, wherein the joint location comprises an at least approximately vertically oriented pivot axis.

Regarding claim 15, Geng discloses an actuating device configured to transfer the lateral cutterbar section from a working position into a transport position and from the transport position into the working position (Some form of actuating device is inherent to perform the rotation, such as a linear actuator, rotational actuator, or manual actuation device).

Claim(s) 6-7, 9-10, 12-13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geng (DE 202015106396) as applied to claims 1 and 4 in further view of McLean (USPN 5179822).
Regarding claims 6 and 7, Geng is considered to show an above drive train that powers the cutterbar below as is old and well known in the art, however Geng is lacking the specific drive elements. 
McLean Figure 3 shows what is considered a left hand side main portion powered cutterbar and a right side lateral section.  The lateral section is driven by an above oil tight spur gear unit 116 sealed relative to the lateral cutterbar and a vertical spur gear shaft 122.  The spur gear unit is considered stationarily connected to the lateral section as it would be considered to move with the lateral cutterbar in combination with Geng.
	It  would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Geng by housing the known spur gear drive configuration in the second holding element as taught by McLean for the purpose of powering a lateral section of a cutterbar. 

Regarding claims 9 and 10, Geng is considered to show an above drive train that powers the cutterbar below as is old and well known in the art, however Geng is lacking the specific drive elements.  
The rejection of claims 9 and 10 are considered to be the same as claims 6 and 7 as claim 1 does not specifically specifically define the first and second holding elements in relation to the cutterbar and lateral cutterbar.  

Regarding claims 12 and 13, Geng is considered to show an above drive train that powers the cutterbar below as is old and well known in the art, however Geng is lacking the specific drive elements.  
McLean Figure 3 shows what is considered a left hand side main portion powered cutterbar and a right side lateral section.  An above drive assembly comprises a drive shaft 78 that couples the drive of the cutters to each other and introduces drive to each cutterbar vis above gear unit 62.
	It  would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Geng by utilizing the drive arrangement as taught by McLean for the purpose of powering both cutterbars.
	The combination would be considered to rotate the spur housing 116 about the drive axis 78 of McLean to make the combination functional.    

Regarding claim 14, Geng is considered to show an above drive train that powers the cutterbar below as is old and well known in the art, however Geng is lacking the specific drive elements.  
McLean Figure 3 shows what is considered a left hand side main portion powered cutterbar and a right side lateral section.  An above drive assembly comprises an oil sealed gear housing 62 relative to an oil sealed gear housing 116.
	It  would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Geng by utilizing the drive arrangement as taught by McLean for the purpose of powering both cutterbars.
	The combination would be considered to rotate the spur housing 116 about the drive axis 78 of McLean to make the combination functional.    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Roberge (US 8028505).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J BEHRENS whose telephone number is (303)297-4336. The examiner can normally be reached M-F 9am-2pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J BEHRENS/               Primary Examiner, Art Unit 3671